Larry Eugene President
TDCJ-CID #798559

2664*™ 2054
Tennessee Colony, tX       75886
                                                      t^P^CED/Pf)
                                                              *~U
                                                    * GOURTne«„
                                                                       S
                                                              0q 7PK
December 29, 2014                                                 L

Clerk                                                   AbmAcma- c'«
Texas Court of Criminal Appeals
P.O. Box 12308 Capitol Station
Austin, TX      78711


Re:    Cause No.   03-93-00193-CR
                   The State of Texas v. Larry Eugene President

Dear Clerk:

I am in need of the following records that is filed in your
office related to the above cause:

1. Appellee's State Brief;
2. State's Answer to Petitioner's Petition for Discretionary
      Review is such was filed;
3. White Card Refusing Petitioner's Petition for Discretionary
      Review.

Your kind assistance is greatly appreciated.


Sincerely,


Larry Eugene President